Name: COMMISSION REGULATION (EEC) No 1768/93 of 30 June 1993 laying down the prices, premiums and supplementary amounts fixed in ecus in the raw tobacco sector and reduced as a result of monetary realignments
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 No L 162/8 Official Journal of the European Communities 3 . 7. 93 COMMISSION REGULATION (EEC) No 1768/93 of 30 June 1993 laying down the prices, premiums and supplementary amounts fixed in ecus in the raw tobacco sector and reduced as a result of monetary realignments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 537/93 (9), as amended by Regulation (EEC) No 1331 / 93 (10), from 1 July 1993, as part of the arrangements for automatically dismantling negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the reduction in the resulting prices and amounts should be specified for each sector concerned and the value of the reduced prices should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 (1 ) thereof, HAS ADOPTED THIS REGULATION :Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of monetary realign ­ ments (2), as last amended by Regulation (EEC) No 1330/93 (3), and in particular Article 2 thereof, Whereas for the 1992 and previous harvests the norm and intervention prices and the premiums granted to purcha ­ sers of leaf tobacco and the derived intervention prices for baled tobacco referred to in Articles 2, 3 and 6 of Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (4), as last amended by Regulation (EEC) No 860/92 (5), were fixed by Council Regulation (EEC) No 2062/92 (6) ; whereas for harvests prior to 1992 these prices and premiums were fixed by corresponding Regulations ; Article 1 1 . The norm, intervention and derived intervention prices and the amounts of the premium referred to in Articles 2, 3 and 6 of Regulation (EEC) No 727/70 and fixed in ecus in the raw tobacco sector for the 1992 harvest and for previous harvests shall be divided by 1,013088 as regards the operations in respect of which the operative event for the agricultural conversion rate occurs with effect from 1 July 1993 . The results of the calculations shall be rounded off to the third decimal place. 2. The premiums and supplementary amounts fixed in ecus for the 1993 harvest by Regulation (EEC) No 2076/92 and reduced in accordance with Article 2 of Regulation (EEC) No 3824/92 shall be those indicated in the Annex hereto. Whereas for the 1993 harvest the premiums and supple ­ mentary amounts referred to in Article 3 of Council Regulation (EEC) No 2075/92 of 30 July 1992 on the common organization of the market in raw tobacco Q and applicable from the 1993 harvest, were fixed by Council Regulation (EEC) No 2076/92 (8) ; Whereas Regulation (EEC) No 3824/92 establishes the list of prices and amounts affected by the coefficient of 0,013088 fixed by Commission Regulation (EEC) No Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 387, 31 . 12. 1992, p . 29. (3) OJ No L 132, 29 . 5. 1993, p . 113. (4) OJ No L 94, 28 . 4. 1970, p. 1 . 0 OJ No L 91 , 7. 4. 1992, p. 1 . (6) OJ No L 215, 30. 7. 1992, p. 22. 0 OJ No L 215, 30. 7. 1992, p. 70. 0 OJ No L 215, 30 . 7 . 1992, p. 77. 0 OJ No L 57, 10. 3 . 1993 , p . 18 . ("') OJ No L 132, 29. 5. 1993, p . 114. 3 . 7. 93 Official Journal of the European Communities No L 162/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX PREMIUMS FOR LEAF TOBACCO FROM THE 1993 HARVEST Reduced I II III IV V VI VII VIII premiums Flue cured Light air cured Dark air cured Fire cured Sun cured Basmas Katerini Kaba Koulak ECU/kg 2,244 1,795 1,795 1,974 1,795 2,961 2,512 1,795 SUPPLEMENTARY AMOUNTS (Germany, Belgium, France) Reduced amounts Varieties ECU/kg Badischer Geudertheimer, Pereg, Korso 0,351 Badischer Burley E and hybrids thereof 0,562 Virgin D, Virginia and hybrids thereof 0,321 Paraguay and hybrids thereof, Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre 0,262 Nijkerk 0,153 Misionero and hybrids thereof, Rio Grande and hybrids thereof 0,167